No. 99-40796
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40796
                         Summary Calendar



MICHAEL LOU GARRETT,

                                          Plaintiff-Appellant,

versus

SUNG LEE; M. SANDERS; ROCHELLE MCKINNEY;
G.J. GOMEZ; D.B. MCELVANEY; J.W. MOSSBARGER,
Warden; J.C. MAYFIELD; R. MUNOZ; LUIS ALBERTO
VASQUEZ; D. VASQUEZ; C.R. PURVIS; In Their
Individual and Official Capacities,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-97-CV-156
                       - - - - - - - - - -
                          April 14, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Michael Lou Garrett, Texas prisoner # 258594, appeals from

the district court’s summary judgment against him in his claims

against defendant-appellee Sung Lee and from the district court’s

dismissal as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)

of his claims against the other defendants-appellees.    We have

reviewed the record and the briefs of the parties, and we

conclude that the district court did not err by granting Lee’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-40796
                                  -2-

motion for summary judgment and did not abuse its discretion by

dismissing Garrett’s other claims as frivolous.     See Melton v.

Teachers Ins. & Annuity Ass’n of America, 114 F.3d 557, 559 (5th

Cir. 1997); Talib v. Gilley, 138 F.3d 211, 213 (5th Cir. 1998).

     Garrett’s argument that Dr. Lee was deliberately indifferent

to his serious medical needs based on the inadequate treatment he

rendered for Garrett’s hernia and constipation is without merit

because Garrett’s hernia and constipation were successfully

treated.   See Farmer v. Brennan, 511 U.S. 825, 839-41 (1994).

Any complaint Garrett might have with the delay in obtaining the

successful treatment does not entitle him to relief because he

fails to show resulting substantial harm.     See Mendoza v.

Lynaugh, 989 F.2d 191, 193 (5th Cir. 1993).

     Garrett’s argument that prison officials denied him his

right of access to the courts is meritless because, among other

reasons, he fails to show that his position as a litigant was

prejudiced.   See Walker v. Navarro County Jail, 4 F.3d 410, 413

(5th Cir. 1993).   His argument, based wholly on his own

speculation, that prison officials failed to investigate his

grievances adequately is meritless because the failure to follow

prison regulations alone does not give rise to a constitutional

claim under § 1983.     See Hernandez v. Estelle, 788 F.2d 1154,

1158 (5th Cir. 1986).

     Garrett’s attempt to incorporate the factual allegations and

arguments he raised in the district court in support of his

claims that the other defendant prison officials were also

deliberately indifferent to his medical needs and that they
                           No. 99-40796
                                -3-

retaliated against him because of his filing of prison grievances

is improper.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993).   Accordingly, Garrett fails to meet his burden of showing

that the district court abused its discretion in dismissing these

two claims as frivolous.

     Finally, Garrett’s assertion that the district court

attempted to deny him his right of appeal by entering an order of

noncompliance with the PLRA is based on a misunderstanding of the

proceedings and is frivolous.   This appeal is frivolous.   It is

DISMISSED.   5th Cir. R. 42.2